DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 09/07/2022.
Claims 21-26 and 28-41 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 21-26 and 28-40 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24, 26, 28, 35 and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vasseur (US 2013/0159550 A1).
Regarding claim 21, Vasseur teaches a method for processing state information updates using zero touch provisioning (zero configuration open shortest path first see Vasseur: ¶[0056]), the method comprising: 
obtaining, by a coordination point (Distributed intelligent agent DIA 600 see Fig.4), a network design map comprising state information for a plurality of network elements (DIA collects local state information from a plurality of minimalistic connected objects based on the current routing topology see Vasseur: ¶[0019]), said network design map comprising a leaf-spine topology (topology include leaf nodes see Vasseur: ¶[0085]; Fig.9); 
processing, by the coordination point, the state information of the network design map to obtain processed state information (DIA collects network state and determined whether any routing modification should be performed on the current routing topology “(e.g., DIA 600) at the fringe of the IoT/LLN, that collects network states, makes use of an number of inputs (e.g., SLAs, routing states, rules of various nature) so as to determine whether any routing modifications should be performed on the current routing topology instance” see Vasseur: ¶[0071]); 
identifying, by the coordination point and using the processed state information, a network element of the plurality of network elements to receive the processed state information (DIA analyze current routing topology and determine to optimize the current routing topology “in step 1315, the DIA may analyze a current routing topology 910, which is the combined result of the selected next-hops, in comparison to a computed optimal routing topology 1010 to determine whether to optimize the current routing topology” see Vasseur: ¶[0097]; Fig.13 step 1315); 
transmitting the processed state information to the identified network element (DIA may transmit a unicast routing instruction 1150 to one or more individual MCOs to instruct those individual MCOs how to optimize the current routing topology see Vasseur: ¶[0097]; Fig.13 step 1325); and 
monitoring the plurality of network elements using the network design map to determine when a change in state information of at least one network element of the plurality of network elements has occurred (optimized the current routing topology based on routing instruction see Vasseur: ¶[0097]; Fig.12 step 1230), 
wherein the state information comprises at least one of: configuration data of a network element of the plurality of network elements, measurements stored by a network element of the plurality of network elements, version information associated with components of a network element of the plurality of network elements, and routing and/or forwarding information associated with a network element of the plurality of network elements (network management, routing and quality of service “DIAs may also host a learning machine observing the flows and also the network dynamics and behavior trends, such that the DIA may further perform a number of tasks interacting with MCOs to activate when/where/if the required networking features such as network management, routing, quality of service (QoS), call admission control (CAC), etc. in the network” see Vasseur: ¶[0048]).  
Regarding claim 24, Vasseur taught the method of claim 21 as described hereinabove. Vasseur further teaches wherein the processed state information comprises configuration information for the identified network element (updated local station information to the DIA at step 1230 see Vasseur: Fig.12; ¶[0096]).  
Regarding claim 26, Vasseur taught the method of claim 21 as described hereinabove. Vasseur further teaches wherein the network design map comprises configuration information associated with the plurality of network elements (DIA processes 248 to determined change on quality of service “DIA processes 248 (modules 248a-c . . . ) may interact with each other: for example DIA-R (routing) may interact with the DIA-Q (QoS) so as to determine the consequences of a routing topology change on Quality of Service” see Vasseur: ¶[0061]).  
Regarding claim 28, Vasseur teaches a method for processing state information updates comprising: 
receiving, by a coordination point (Distributed intelligent agent DIA 600 see Fig.4), a first plurality of state information from a plurality of network elements (DIA collects local state information from a plurality of minimalistic connected objects based on the current routing topology see Vasseur: ¶[0019]),
wherein the first plurality of state information comprises at least one of: wherein the first plurality of state information comprises at least one of: configuration data of a network element of the plurality of network elements, measurements stored by a network element of the plurality of network elements, version information associated with components of a network element of the plurality of network elements, and routing and/or forwarding information associated with a network element of the plurality of network elements (network management, routing and quality of service “DIAs may also host a learning machine observing the flows and also the network dynamics and behavior trends, such that the DIA may further perform a number of tasks interacting with MCOs to activate when/where/if the required networking features such as network management, routing, quality of service (QoS), call admission control (CAC), etc. in the network” see Vasseur: ¶[0048]); 
writing, by the coordination point, the first plurality of state information to a coordination point state database to obtain a first state history instance ((DIA collects network state and determined whether any routing modification should be performed on the current routing topology “(e.g., DIA 600) at the fringe of the IoT/LLN, that collects network states, makes use of an number of inputs (e.g., SLAs, routing states, rules of various nature) so as to determine whether any routing modifications should be performed on the current routing topology instance” and “the DIA-R 648a uses the collection of the list to form a network database (NDB). From this database, the DIA-R may compute an optimal routing topology using one or more sophisticated routing algorithms with full visibility of the network” see Vasseur: ¶[0071]; ¶[0090]); 
performing maintenance on a first network element of the plurality of network elements, the maintenance comprising changing the state information of the first network element (updated local station information to the DIA at step 1230 see Vasseur: Fig.12; ¶[0096]); 
receiving, by the coordination point, a second plurality of state information from the plurality of network elements, wherein the second plurality of state information comprises post- maintenance state information of the first network element (after step 1230, loopback to 1220 receiving another unicast routing instruction from the DIA and updated the current routing topology according to the routing instruction see Vasseur: Fig. 12 Steps 1220-1230; ¶[0096]); and 
processing, by the coordination point, the post-maintenance state information to determine a status of the plurality of network elements after performing the maintenance (the MCO may transmit updated local state information to the DIA in response to the updated local state information being a significant change from the previously transmitted local state information see Vasseur: ¶[0096]).  
Regarding claim 35, Vasseur teaches a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing network elements, the method comprising:
obtaining, by a coordination point, a network design map comprising state information for a plurality of network elements (DIA collects local state information from a plurality of minimalistic connected objects based on the current routing topology see Vasseur: ¶[0019]), said network design map comprising a leaf-spine topology (topology include leaf nodes see Vasseur: ¶[0085]; Fig.9); 
identifying, by the coordination point and using the 
 transmitting, by the coordination point, the configuration information to the identified network element (DIA may transmit a unicast routing instruction 1150 to one or more individual MCOs to instruct those individual MCOs how to optimize the current routing topology see Vasseur: ¶[0097]; Fig.13 step 1325);
receiving, by the coordination point, a first plurality of state information from the plurality of network elements(DIA 600 receiving updated local information see Vasseur: ¶[0097]; Fig.12 step 1230), 
wherein the first plurality of state information represents a state history instance (previously transmitted local state information  see Vasseur: ¶[0088]); and making a determination, using a second plurality of state information received at the coordination point from the plurality of network elements, of a status of the identified network element after a maintenance event (optimized the current routing topology based on routing instruction see Vasseur: ¶[0097]; Fig.12 step 1230), wherein the maintenance event changes the state information of at least one of the plurality of network elements (updated local state information from the previously transmitted local state information see Vasseur: Fig.12 Step 1230; ¶[0096]).  
Regarding claim 41, Vasseur taught the non-transitory computer readable medium of claim 35 as described hereinabove. Vasseur further teaches wherein the state information comprises at least one of: configuration data of a network element of the plurality of network elements, measurements stored by a network element of the plurality of network elements, version information associated with components of a network element of the plurality of network elements, and routing and/or forwarding information associated with a network element of the plurality of network elements (network management, routing and quality of service “DIAs may also host a learning machine observing the flows and also the network dynamics and behavior trends, such that the DIA may further perform a number of tasks interacting with MCOs to activate when/where/if the required networking features such as network management, routing, quality of service (QoS), call admission control (CAC), etc. in the network” see Vasseur: ¶[0048]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-23, 25, 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur (US 2013/0159550 A1) in view of Yahalom et al. (US 2007/0088763 A1).
Regarding claim 22, Vasseur taught the method of claim 21 as set forth hereinabove. Vasseur does not explicitly comprising, before transmitting the processed state information: writing the processed state information in an outgoing state module of the coordination point.  
However, Yahalom teaches before transmitting the processed state information: writing the processed state information in an outgoing state module of the coordination point (change event and violation list will be in the replication violation screen see Yahalom: Fig.6; ¶[0135]) in order to provide systems and processes for continuously validating replicated data sets in the network (see Yahalom: ¶[0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Vasseur to include (or to use, etc.) the before transmitting the processed state information: writing the processed state information in an outgoing state module of the coordination point as taught by Yahalom in order to provide systems and processes for continuously validating replicated data sets in the network (see Yahalom: ¶[0008]).
Regarding claim 23, the modified Vasseur taught the method of claim 22 as described hereinabove. Yahalom further teaches wherein the outgoing state module is associated with the identified network element (violation list include event that associated with particular host and violation type see Fig.6 under violation list see Yahalom: Fig.6; ¶[0135-0136]) in order to provide systems and processes for continuously validating replicated data sets in the network (see Yahalom: ¶[0008]).
Regarding claim 25, Vasseur taught the method of claim 21 as described hereinabove. Vasseur does not explicitly teaches wherein transmitting the processed state information to the identified network element comprises using an asynchronous replication mechanism. 
However Yahalom further teaches wherein transmitting the processed state information to the identified network element comprises using an asynchronous replication mechanism (synchronous, asynchronous of replication mode “The policy would include for each volume and each replica the type of access path needed to be associated with that access path 301, such as level of path redundancy 302, the number of replicas and the type of copy activities 303 (e.g., synchronous, asynchronous ) as well as other attributes” see Yahalom: Fig.3 element 303; ¶[0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Vasseur to include (or to use, etc.) the wherein transmitting the processed state information to the identified network element comprises using an asynchronous replication mechanism as taught by Yahalom in order to provide systems and processes for continuously validating replicated data sets in the network (see Yahalom: ¶[0008]).
Regarding claim 29, Vasseur taught the method of claim 28 as described hereinabove. Vasseur does not explicitly teaches wherein the status indicates that performing the maintenance did not have a first effect.
However, Yahalom further teaches wherein the status indicates that performing the maintenance did not have a first effect (simulating the cumulative effect of the specified action which does not have desired effect on the network element see Yahalom: ¶[0140]) in order to provide systems and processes for continuously validating replicated data sets in the network (see Yahalom: ¶[0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Vasseur to include (or to use, etc.) the wherein the status indicates that performing the maintenance did not have a first effect as taught by Yahalom in order to provide systems and processes for continuously validating replicated data sets in the network (see Yahalom: ¶[0008]).
Regarding claim 36, claim 36 is rejected for the same reason as claim 25 as described hereinabove.

Claims 30-34 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur (US 2013/0159550 A1) in view of Yahalom et al. (US 2007/0088763 A1) and further in view of Schnapp et al. (US 2010/0205392 A1).
Regarding claim 30, the modified Vasseur taught the method of claim 29 as described hereinabove. The modified Vasseur does not explicitly comprising: performing, by the coordination point and based on the performed maintenance not having the first effect, a rollback operation using the first state history instance.  
However, Schnapp teaches performing, by the coordination point and based on the performed maintenance not having the first effect, a rollback operation using the first state history instance (Destination Volume 75 will execute a "rollback" operation, which allows itself data to rollback to the state recorded in the Destination BAS 76 see Schnapp: ¶[0108]) in order to provide backup purpose see Schnapp: ¶[0008]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Vasseur to include (or to use, etc.) the wherein the method performed by executing the computer readable program code further comprises: performing, by the coordination point and based on the maintenance event not having the desired effect, a rollback operation using the state history instance as taught by Schnapp in order to provide backup purpose see Schnapp: ¶[0008]).  
Regarding claim 31, the modified Vasseur taught the method of claim 30 as described hereinabove. Schnapp further teaches wherein the rollback operation targets at least one of the plurality of network elements (Destination Volume 75 will execute a "rollback" operation, which allows itself data to rollback to the state recorded in the Destination BAS 76 see Schnapp: ¶[0108]) in order to provide backup purpose see Schnapp: ¶[0008]).  
Regarding claim 32, the modified Vasseur taught the method of claim 31 as described hereinabove. Vasseur further comprising: reconfiguring, by the coordination point and before performing the maintenance, at least a one of the plurality of network elements to a maintenance mode (updating local state information and return step 1220 to optimize the routing topology “updated local state information to the DIA in response to the updated local state information being a significant change from the previously transmitted local state information” see Vasseur: ¶[0096]).  
Regarding claim 33, the modified Vasseur taught the method of claim 32 as described hereinabove. Vasseur further comprising: reconfiguring, by the coordination point and after performing the maintenance, at least one of the plurality of network elements to a production mode (updated local state information and transmit to DIA 600to perform operation “in step 1230 (which is shown taking place after step 1225, but may occur at any suitable moment during the process), the MCO may transmit updated local state information to the DIA in response to the updated local state information being a significant change from the previously transmitted local state information” see Vasseur: ¶[0096]; Fig.12 step 1230).  
Regarding claim 34, the modified Vasseur taught the method of claim 32 as described hereinabove. Vasseur further teaches wherein, while at least one of the plurality of network elements is in the maintenance mode, other network elements of the plurality of network elements perform network functionality (DIA 600 using current routing topology and other use optimize the current routing topology after updated see Vasseur: Fig.12 Steps 1215-1230; ¶[0096]).  
Regarding claim 37, claim 37 is rejected for the same reason as claim 26 as described hereinabove.
Regarding claim 38, claim 38 is rejected for the same reason as claim 29 as described hereinabove.
Regarding claim 39, claim 39 is rejected for the same reason as claim 30 as described hereinabove.
Regarding claim 40, claim 40 is rejected for the same reason as claim 32 as described hereinabove.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


November 29, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478